Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 4 AND WAIVER NO. 2 TO THE CREDIT AGREEMENT

Dated as of October 10, 2007

AMENDMENT NO. 4 AND WAIVER NO. 2 TO THE CREDIT AGREEMENT (this “Amendment and
Waiver”) among Pierre Foods, Inc., a North Carolina corporation (the
“Borrower”), the Lenders (as hereinafter defined) party hereto, Wachovia Bank,
National Associations (“Wachovia”), as collateral agent (the “Collateral
Agent”), and Wachovia, as administrative agent (the “Administrative Agent”;
together with the Collateral Agent, the “Agents”).

PRELIMINARY STATEMENTS:

(1)           The Borrower, certain financial institutions and other persons
from time to time parties thereto (collectively, the “Lenders”) and the Agents
have entered into that certain Credit Agreement dated as of June 30, 2004, as
amended by Amendment No. 1 dated as of April 3, 2006, Amendment No. 2 dated as
of August 21, 2006 and Amendment No. 3 dated as of December 11, 2006  (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”;
capitalized terms used herein but not defined shall be used herein as defined in
the Credit Agreement).

(2)           The Borrower has requested that the Required Lenders agree (a) to
waive the Event of Default under Section 8.01(b)(i) of the Credit Agreement that
has occurred and is continuing as a result of the failure by the Borrower to
comply with the financial covenants set forth in Section 7.10 of the Credit
Agreement for the period from December 2, 2006 through September 1, 2007, and
(b) to amend certain provisions of the Credit Agreement as set forth herein.

(3)           Subject to the terms and conditions hereinafter set forth, the
Required Lenders have indicated their willingness to agree to the waiver and
amendments of the Credit Agreement set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:


SECTION 1.           WAIVER.  EFFECTIVE AS OF THE AMENDMENT AND WAIVER EFFECTIVE
DATE (AS HEREINAFTER DEFINED), THE REQUIRED LENDERS HEREBY WAIVE ANY EVENT OF
DEFAULT UNDER SECTION 8.01(B)(I) OF THE CREDIT AGREEMENT THAT HAS OCCURRED AND
IS CONTINUING AS A RESULT OF THE FAILURE OF THE BORROWER TO COMPLY WITH SECTION
7.10(A) OF THE CREDIT AGREEMENT FOR THE PERIOD OF FOUR FISCAL QUARTERS ENDED
SEPTEMBER 1, 2007.


SECTION 2.           AMENDMENTS.  EFFECTIVE AS OF THE AMENDMENT AND WAIVER
EFFECTIVE DATE, THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


(A)   SECTION 1.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY INSERTING IN
ALPHABETICAL ORDER A NEW DEFINITION TO READ AS FOLLOWS:


“AMENDMENT AND WAIVER EFFECTIVE DATE” MEANS OCTOBER 10, 2007.


(B)   CLAUSE (A) OF THE DEFINITION OF “APPLICABLE MARGIN” SET FORTH IN SECTION
1.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED IN ITS ENTIRETY TO READ AS
FOLLOWS:


--------------------------------------------------------------------------------



 

“(a)         with respect to the Term B Facility, a per annum rate equal to (i)
if the Borrower has a corporate family rating and a corporate rating greater
than or equal to B2 and B from, respectively, Moody’s and S&P, (A) in respect of
Eurodollar Rate Loans, 3.75% and (B) in respect of Base Rate Loans, 2.75% and
(ii) otherwise, (A) in respect of Eurodollar Rate Loans, 4.00% and (B) in
respect of Base Rate Loans, 3.00%; and”.


(C)           CLAUSE (B) OF THE DEFINITION OF “APPLICABLE MARGIN” SET FORTH IN
SECTION 1.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY (I) DELETING THE TABLE
SET FORTH THEREIN AND REPLACING IT WITH THE FOLLOWING TABLE:

Applicable Margin

Pricing Level

 

Consolidated Leverage
Ratio

 

Eurodollar Rate +
Letters of Credit

 

Base Rate +

 

1

 

≥5.0:1.0

 

4.00%

 

3.00%

 

2

 

≥4.50:1.0 but <5.0:1.0

 

3.75%

 

2.75%

 

3

 

<4.5:1.0

 

3.50%

 

2.50%

 

 

and (ii) adding the following paragraph at the end of clause (b):

“Anything contained herein to the contrary notwithstanding, in the event that
any Compliance Certificate delivered pursuant to Section 6.02(b) is shown to be
inaccurate (regardless of whether this Agreement or any Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin with respect to
any Loans for any period (an “Applicable Period”) than the Applicable Margin
applied for such Applicable Period, then the Borrower shall (i) immediately
deliver to the Administrative Agent a corrected Compliance Certificate for such
Applicable Period, (ii) determine the Applicable Margin with respect to such
Loans for such Applicable Period based upon the corrected Compliance
Certificate, and (iii) immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period, which payment shall be promptly distributed to the
Appropriate Lenders.  This provision shall not limit the rights of the
Administrative Agent and the Lenders with respect to Section 2.08(b) and Article
VIII.”


(D)           THE DEFINITION OF “CONSOLIDATED EBITDA” SET FORTH IN SECTION 1.01
OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY (A) DELETING THE “AND” BEFORE
CLAUSE (IX) THEREOF AND AMENDING CLAUSE (IX) TO READ AS FOLLOWS:

“(ix) any purchase accounting adjustments, adjustments for synergies resulting
from the acquisition of the Acquired Assets and other adjustments, in each case
as specifically set forth on Schedule IV hereto;”

and (B) adding a new clause (x) thereto to read as follows:

“and (x) up to $2,000,000 for the period from the Amendment and Waiver Effective
Date until the date that is twelve months following the Amendment and Waiver
Effective Date for expenses associated with the integration of the Acquired
Assets and other one-time expenses.”


(E)           THE FIRST SENTENCE OF SECTION 2.05(A)(I) OF THE CREDIT AGREEMENT
IS HEREBY


--------------------------------------------------------------------------------



AMENDED BY (I) DELETING THE WORD “AND” BEFORE CLAUSE (B) THEREOF, AND (II)
INSERTING A NEW CLAUSE (C) AT THE END OF SUCH SENTENCE TO READ AS FOLLOWS:

“; and (C) other than any optional prepayment made with Excess Cash Flow, any
prepayment of Term B Loans pursuant to this Section 2.05(a) that is made on or
prior to the first anniversary of the Amendment and Waiver Effective Date shall
be accompanied by a premium such that the aggregate amount of such prepayment
shall be equal to 101% of the principal amount prepaid”.


(F)            SECTION 2.05(B) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
INSERTING A NEW CLAUSE (X) AT THE END THEREOF TO READ AS FOLLOWS:


“(X)          ANYTHING CONTAINED HEREIN TO THE CONTRARY NOTWITHSTANDING, OTHER
THAN ANY PREPAYMENT OF TERM B LOANS PURSUANT TO CLAUSES (I), (II) AND (V) OF
THIS SECTION 2.05(B), ANY PAYMENT OR PREPAYMENT OF TERM B LOANS THAT IS MADE ON
OR PRIOR TO THE FIRST ANNIVERSARY OF THE AMENDMENT AND WAIVER EFFECTIVE DATE
SHALL BE ACCOMPANIED BY A PREMIUM SUCH THAT THE AGGREGATE AMOUNT OF SUCH
PREPAYMENT SHALL BE EQUAL TO 101% OF THE PRINCIPAL AMOUNT PREPAID.”


(G)   SECTION 7.02(C)(VIII) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
INSERTING THE FOLLOWING AFTER “$20,000,000” IN THE SECOND LINE THEREOF:

“, provided that, immediately after giving effect to the incurrence of such
Indebtedness, the Consolidated Leverage Ratio, determined on a pro forma basis,
shall be less than or equal to 4.50:1.00, the calculation thereof to be
determined on the basis of the financial information most recently delivered to
the Agents and the Lenders pursuant to Section 6.01(a) or (b) as though such
Indebtedness had been incurred as of the first day of the  twelve-month period
ending as of the last day of the fiscal period covered thereby”.


(H)           SECTION 7.03(I)(V) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
(I) DELETING THE WORD “AND” BEFORE CLAUSE (B), AND (II) INSERTING A NEW CLAUSE
(C) AT THE END OF SUCH SECTION  TO READ AS FOLLOWS:

“, and (C) immediately after giving effect to such purchase or other
acquisition, the Consolidated Leverage Ratio, determined on a pro forma basis,
shall be less than or equal to 4.50:1.00, the calculation thereof to be
determined on the basis of the financial information most recently delivered to
the Agents and the Lenders pursuant to Section 6.01(a) or (b) as though such
purchase or other acquisition had been consummated as of the first day of the 
twelve-month period ending as of the last day of the fiscal period covered
thereby, or if such Consolidated Leverage Ratio, determined on a pro forma
basis, is greater than 4.50:1.00, any purchase or other acquisition is made with
the proceeds of equity contributed by the Investors and their Affiliates to
Holdings which is in turn contributed through the Parent to the Borrower; and”.


(I)    SECTION 7.10(A) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE
TABLE THEREIN AND INSERTING A TABLE IN ITS PLACE TO READ AS FOLLOWS:

Period

 

Maximum Consolidated
Leverage Ratio

 

Third Fiscal Quarter 2008

 

6.00:1.00

 

Fourth Fiscal Quarter 2008

 

6.90:1.00

 

 


--------------------------------------------------------------------------------


 

First Fiscal Quarter 2009

 

7.25:1.00

 

Second Fiscal Quarter 2009

 

7.25:1.00

 

Third Fiscal Quarter 2009

 

6.75:1.00

 

Fourth Fiscal Quarter 2009

 

6.50:1.00

 

First Fiscal Quarter 2010

 

6.00:1.00

 

Second Fiscal Quarter 2010

 

6.00:1.00

 

Third Fiscal Quarter 2010

 

5.50:1.00

 

Fourth Fiscal Quarter 2010 and each fiscal quarter thereafter

 

5.50:1.00

 

 


(J)    SECTION 7.10(B) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE
TABLE THEREIN AND INSERTING A TABLE IN ITS PLACE TO READ AS FOLLOWS:

Period

 

Minimum Fixed
Coverage Ratio

 

Third Fiscal Quarter 2008

 

1.15:1.00

 

Fourth Fiscal Quarter 2008

 

1.10:1.00

 

First Fiscal Quarter 2009

 

1.00:1.00

 

Second Fiscal Quarter 2009

 

1.00:1.00

 

Third Fiscal Quarter 2009

 

1.00:1.00

 

Fourth Fiscal Quarter 2009

 

1.00:1.00

 

First Fiscal Quarter 2010

 

1.10:1.00

 

Second Fiscal Quarter 2010

 

1.10:1.00

 

Third Fiscal Quarter 2010

 

1.10:1.00

 

Fourth Fiscal Quarter 2010 and each fiscal quarter thereafter

 

1.10:1.00

 

 


(K)   SCHEDULE IV OF THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND
REPLACED WITH THE NEW SCHEDULE IV ATTACHED HERETO AS ANNEX A.


SECTION 3.           CONDITIONS TO EFFECTIVENESS.  SECTION 1 AND 2 OF THIS
AMENDMENT AND WAIVER SHALL BECOME EFFECTIVE AS OF THE DATE HEREOF (THE
“AMENDMENT AND WAIVER EFFECTIVE DATE”) WHEN EACH OF THE CONDITIONS SET FORTH IN
THIS SECTION 3 SHALL HAVE BEEN FULFILLED TO THE SATISFACTION OF THE
ADMINISTRATIVE AGENT.


(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THIS
AMENDMENT AND WAIVER, DULY EXECUTED AND DELIVERED ON BEHALF OF EACH OF (I) THE
LOAN PARTIES AND (II) THE REQUIRED LENDERS AND THE ADMINISTRATIVE AGENT, OR AS
TO ANY OF THE FOREGOING PARTIES, ADVICE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT THAT EACH OF THE FOREGOING PARTIES HAS EXECUTED A
COUNTERPART OF THIS AMENDMENT AND WAIVER.


(B)           THE BORROWER SHALL HAVE PAID ALL REASONABLE EXPENSES (INCLUDING
THE REASONABLE FEES AND EXPENSES OF SHEARMAN & STERLING LLP) INCURRED IN
CONNECTION WITH THE PREPARATION, NEGOTIATION AND EXECUTION OF THIS AMENDMENT AND
WAIVER AND OTHER MATTERS RELATING TO THE CREDIT AGREEMENT TO THE EXTENT INVOICED
ON OR PRIOR TO THE AMENDMENT AND WAIVER EFFECTIVE DATE.


(C)           THE BORROWER SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT, FOR THE
RATABLE ACCOUNT OF EACH OF THE LENDERS THAT HAS EXECUTED AND DELIVERED A
COUNTERPART OF THIS AMENDMENT AND WAIVER TO THE ADMINISTRATIVE AGENT PRIOR TO
5:00 PM (NEW YORK CITY TIME) ON OCTOBER 4,


--------------------------------------------------------------------------------



2007, AN AMENDMENT FEE OF 0.25% ON THE AGGREGATE AMOUNT OF THE COMMITMENTS AND
LOANS OF SUCH LENDER.


(D)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) A CERTIFICATE OF
THE SECRETARY OR AN ASSISTANT SECRETARY OF EACH OF THE LOAN PARTIES CERTIFYING
(A) THE NAMES AND TRUE SIGNATURES OF THE OFFICERS OF EACH OF THE LOAN PARTIES
AUTHORIZED TO SIGN THIS AMENDMENT AND WAIVER AND THE OTHER DOCUMENTS TO BE
DELIVERED HEREUNDER AND (B) THE RESOLUTIONS OF THE BOARD OF DIRECTORS OF THE
LOAN PARTIES EVIDENCING APPROVAL FOR THIS AMENDMENT AND WAIVER AND (II) A
CERTIFICATE OF AN OFFICER OF EACH OF THE LOAN PARTIES CERTIFYING (A) THAT NO
AUTHORIZATION OR APPROVAL OR OTHER ACTION BY, AND NO NOTICE TO OR FILING WITH,
ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY, OR ANY THIRD PARTY TO ANY
AGREEMENTS AND INSTRUMENTS IS REQUIRED FOR THE DUE EXECUTION, DELIVERY OR
PERFORMANCE BY EACH OF THE LOAN PARTIES OF THIS AMENDMENT AND WAIVER, (B) THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 4 OF THIS AMENDMENT AND
WAIVER ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (WITHOUT DUPLICATION OF ANY
MATERIALITY QUALIFIER CONTAINED IN ANY SUCH REPRESENTATIONS AND WARRANTIES) ON
AND AS OF SUCH DATE, AFTER GIVING EFFECT TO THIS AMENDMENT AND WAIVER, AS THOUGH
MADE ON AND AS OF SUCH DATE, OTHER THAN ANY SUCH REPRESENTATIONS OR WARRANTIES
THAT BY THEIR TERMS REFER TO A SPECIFIC DATE AND (C) NO DEFAULT OR EVENT OF
DEFAULT (OTHER THAN THE EVENT OF DEFAULT THAT IS BEING WAIVED PURSUANT TO THIS
AMENDMENT AND WAIVER) HAS OCCURRED AND IS CONTINUING.


(E)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE OPINION
OF THOMPSON HINE LLP, COUNSEL TO THE LOAN PARTIES, ON SUCH MATTERS CONCERNING
THE LOAN PARTIES AND THIS AMENDMENT AND WAIVER AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST.


(F)            ALL DOCUMENTS EXECUTED OR SUBMITTED PURSUANT HERETO SHALL BE
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT AND
SHEARMAN & STERLING LLP AS COUNSEL TO THE ADMINISTRATIVE AGENT.  THE
ADMINISTRATIVE AGENT AND ITS COUNSEL SHALL HAVE RECEIVED ALL INFORMATION AND
SUCH COUNTERPART ORIGINALS OR SUCH CERTIFIED OR OTHER COPIES OF SUCH MATERIALS
AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST, AND ALL LEGAL
MATTERS INCIDENT TO THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT AND WAIVER
SHALL BE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


(G)           NO DEFAULT OR EVENT OF DEFAULT (OTHER THAN THE EVENT OF DEFAULT
THAT IS BEING WAIVED PURSUANT TO THIS AMENDMENT AND WAIVER) SHALL HAVE OCCURRED
AND BE CONTINUING, OR WOULD OCCUR AS A RESULT OF THE TRANSACTIONS CONTEMPLATED
BY THIS AMENDMENT AND WAIVER.


SECTION 4.           CONFIRMATION OF REPRESENTATIONS AND WARRANTIES.  EACH OF
THE LOAN PARTIES HEREBY REPRESENTS AND WARRANTS, ON AND AS OF THE DATE HEREOF
AND AS OF THE AMENDMENT NO. 4 EFFECTIVE DATE, THAT THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE
CORRECT AND TRUE IN ALL MATERIAL RESPECTS (WITHOUT DUPLICATION OF ANY
MATERIALITY QUALIFIER CONTAINED IN ANY SUCH REPRESENTATIONS AND WARRANTIES) ON
AND AS OF SUCH DATE, AFTER GIVING EFFECT TO THIS AMENDMENT AND WAIVER, AS THOUGH
MADE ON AND AS OF SUCH DATE, OTHER THAN ANY SUCH REPRESENTATIONS OR WARRANTIES
THAT BY THEIR TERMS REFER TO A SPECIFIC DATE.


SECTION 5.           AFFIRMATION OF SUBSIDIARY GUARANTORS.  EACH GUARANTOR
HEREBY CONSENTS TO THE AMENDMENTS AND WAIVER TO THE CREDIT AGREEMENT EFFECTED
HEREBY, AND HEREBY CONFIRMS AND AGREES THAT, NOTWITHSTANDING THE EFFECTIVENESS
OF THIS AMENDMENT AND WAIVER, THE OBLIGATIONS OF SUCH GUARANTOR CONTAINED IN THE
PARENT GUARANTY, IN RESPECT OF EACH OF HOLDINGS AND THE PARENT, AND THE
SUBSIDIARY GUARANTY, IN RESPECT OF EACH SUBSIDIARY GUARANTOR, OR IN ANY OTHER
LOAN DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY ARE, AND SHALL REMAIN, IN FULL
FORCE AND EFFECT AND ARE HEREBY RATIFIED AND CONFIRMED IN ALL RESPECTS, EXCEPT
THAT, ON AND AFTER THE EFFECTIVENESS OF THIS AMENDMENT AND WAIVER, EACH
REFERENCE IN


--------------------------------------------------------------------------------



THE PARENT GUARANTY AND IN THE SUBSIDIARY GUARANTY, AS THE CASE MAY BE, AND IN
EACH OF THE OTHER LOAN DOCUMENTS TO “THE AGREEMENT”, “THEREUNDER”, “THEREOF” OR
WORDS OF LIKE IMPORT SHALL MEAN AND BE A REFERENCE TO THE CREDIT AGREEMENT, AS
MODIFIED BY THIS AMENDMENT AND WAIVER.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE COLLATERAL DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY AND ALL
OF THE COLLATERAL DESCRIBED THEREIN DO, AND SHALL CONTINUE TO, SECURE PAYMENT OF
ALL OF THE SECURED OBLIGATIONS (IN EACH CASE, AS DEFINED THEREIN).


SECTION 6.           REFERENCE TO AND EFFECT ON THE LOAN DOCUMENTS.  (A) ON AND
AFTER THE EFFECTIVENESS OF THIS AMENDMENT AND WAIVER, EACH REFERENCE IN THE
CREDIT AGREEMENT TO “HEREUNDER”, “HEREOF” OR WORDS OF LIKE IMPORT REFERRING TO
THE CREDIT AGREEMENT, AND EACH REFERENCE IN THE OTHER TRANSACTION DOCUMENTS TO
THE “CREDIT AGREEMENT”, “THEREUNDER”, “THEREOF” OR WORDS OF LIKE IMPORT
REFERRING TO THE CREDIT AGREEMENT, SHALL MEAN AND BE A REFERENCE TO THE CREDIT
AGREEMENT AS MODIFIED BY THIS AMENDMENT.


(B)           THE CREDIT AGREEMENT, AS SPECIFICALLY AMENDED BY THIS AMENDMENT
AND WAIVER, IS AND SHALL CONTINUE TO BE IN FULL FORCE AND EFFECT AND IS HEREBY
IN ALL RESPECTS RATIFIED AND CONFIRMED.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE COLLATERAL DOCUMENTS AND ALL OF THE COLLATERAL DESCRIBED THEREIN
DO AND SHALL CONTINUE TO SECURE THE PAYMENT OF ALL OBLIGATIONS OF THE LOAN
PARTIES UNDER THE LOAN DOCUMENTS, IN EACH CASE AS AMENDED BY THIS AMENDMENT AND
WAIVER.


(C)           THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT AND
WAIVER SHALL NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS A WAIVER OF
ANY RIGHT, POWER OR REMEDY OF ANY LENDER OR ANY AGENT UNDER ANY OF THE LOAN
DOCUMENTS, NOR CONSTITUTE A WAIVER OF ANY PROVISION OF ANY OF THE LOAN
DOCUMENTS.


SECTION 7.           EXECUTION IN COUNTERPARTS.  THIS AMENDMENT AND WAIVER MAY
BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME
AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE TO THIS
AMENDMENT AND WAIVER BY FACSIMILE SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY
EXECUTED ORIGINAL COUNTERPART OF THIS AMENDMENT AND WAIVER.


SECTION 8.           GOVERNING LAW.  THIS AMENDMENT AND WAIVER SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, AND
SHALL BE SUBJECT TO THE JURISDICTIONAL AND SERVICE PROVISIONS OF THE CREDIT
AGREEMENT, AS IF THIS WERE A PART OF THE CREDIT AGREEMENT.


SECTION 9.           ENTIRE AGREEMENT; MODIFICATION.  THIS AMENDMENT AND WAIVER
CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF, THERE BEING NO OTHER AGREEMENTS OR UNDERSTANDINGS, ORAL,
WRITTEN OR OTHERWISE, RESPECTING SUCH SUBJECT MATTER, ANY SUCH AGREEMENT OR
UNDERSTANDING BEING SUPERSEDED HEREBY, SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND
MAY NOT BE AMENDED, EXTENDED OR OTHERWISE MODIFIED, EXCEPT IN A WRITING EXECUTED
IN WHOLE OR IN COUNTERPARTS BY EACH PARTY HERETO.

[SIGNATURES FOLLOW.]


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Waiver to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

PIERRE FOODS, INC.

 

 

 

 

By

/s/ Joseph W. Meyers

 

 

Joseph W. Meyers

 

 

Chief Financial Officer

 

 

 

 

PIERRE HOLDING CORP.

 

 

 

By

/s/ Joseph W. Meyers

 

 

Joseph W. Meyers

 

 

Vice President, Finance

 

 

 

 

PIERRE REAL PROPERTY, LLC

 

 

 

 

 

By PIERRE FOODS, INC.

 

 

 

 

 

By

/s/ Joseph W. Meyers

 

 

 

Joseph W. Meyers,

 

 

 

Chief Financial Officer

 

 

 

 

PF MANAGEMENT, INC.

 

 

 

 

By

/s/ Joseph W. Meyers

 

 

Joseph W. Meyers

 

 

Vice President, Finance

 

 

 

 

FRESH FOODS PROPERTIES, LLC

 

 

 

 

By PIERRE FOODS, INC.

 

 

 

 

 

By

/s/ Joseph W. Meyers

 

 

 

Joseph W. Meyers,

 

 

 

Chief Financial Officer

 

 

 

 

CLOVERVALE FARMS, INC.

 

 

 

By

/s/ Joseph W. Meyers

 

 

Joseph W. Meyers

 

 

Vice President, Finance

 


--------------------------------------------------------------------------------


 

CLOVERVALE TRANSPORTATION, INC.

 

 

 

By

/s/ Joseph W. Meyers

 

 

Joseph W. Meyers

 

 

Vice President, Finance

 

 

 

 

CHEFS PANTRY, INC.

 

 

 

 

By

/s/ Joseph W. Meyers

 

 

Joseph W. Meyers

 

 

Vice President, Finance

 

 

 

 

ZARTIC, LLC

 

 

 

 

By

/s/ Joseph W. Meyers

 

 

Joseph W. Meyers

 

 

Vice President, Finance

 

 

 

 

ZARTIC REAL PROPERTY, LLC

 

 

 

 

 

By PIERRE FOODS, INC.

 

 

 

 

 

By 

/s/ Joseph W. Meyers

 

 

 

Joseph W. Meyers,

 

 

 

Chief Financial Officer

 

 

 

 

ZAR TRAN, LLC

 

 

 

 

By

/s/ Joseph W. Meyers

 

 

Joseph W. Meyers

 

 

Vice President, Finance

 

 

 

 

ZAR TRAN REAL PROPERTY, LLC

 

 

 

 

 

By PIERRE FOODS, INC.

 

 

 

 

 

By 

/s/ Joseph W. Meyers

 

 

 

Joseph W. Meyers,

 

 

 

Chief Financial Officer

 


--------------------------------------------------------------------------------


 

WARFIGHTER FOODS, LLC

 

 

 

 

 

By PIERRE FOODS, INC.

 

 

 

 

 

By 

/s/ Joseph W. Meyers

 

 

 

Joseph W. Meyers,

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

WACHOVIA BANK, NATIONAL ASSOCIATION, as

 

 

Administrative Agent and Collateral Agent

 

 

 

 

By

/s/ Kira L. Deter

 

 

Name:  Kira L. Deter

 

 

Title:    Vice President

 


--------------------------------------------------------------------------------


 

Lenders:

 

 

 

 

Antares Capital Corporation

 

 

 

By

/s/ Jeffrey A. Skinner

 

 

Name:  Jeffrey A. Skinner

 

 

Title:    Duly Authorized Signatory

 

 

 

 

ANTARES FUNDING, L.P.

 

 

 

By:

The Bank of New York Trust Company, N.A., as Trustee of the Antares Funding
Trust created under the Trust Agreement dated as of November 30, 1999, as a
Lender

 

 

 

 

By:

/s/ Leslie Hindley

 

 

Name:   Leslie Hindley

 

 

Title:     AVP

 

 

 

 

Term Loan B2

 

 

 

 

ARES IIIR/IVR CLO LTD.

 

 

 

 

By: 

ARES CLO MANAGEMENT HIR/IVR, L.P.

 

 

 

 

By:

ARES CLO GP IIIR/IVR, LLC, ITS GENERAL PARTNER

 

 

 

 

By:

ARES MANAGEMENT LLC, ITS MANAGER

 

 

 

 

By:

/s/ Joshua M. Bloomstein

 

 

Name:  Joshua M. Bloomstein

 

 

Title:   Authorized Signatory

 

 

 

 


--------------------------------------------------------------------------------


 

CONFLUENT 2 LIMITED

 

 

 

 

By: 

Ares Private Account Management I, L.P., as Sub-Manager

 

 

 

 

By: 

Ares Private Account Management I GP, LLC, as General Partner

 

 

 

 

By: 

Ares Management LLC, as Manager

 

 

 

 

By:

/s/ Joshua M. Bloomstein

 

 

Name:   Joshua M. Bloomstein

 

 

Title:     Authorized Signatory

 

 

 

 

Term Loan B

 

 

 

 

MFL ARES ENHANCED LOAN INVESTMENT STRATEGY IR

 

 

LTD., as Trustee of the Ares Enhanced Loan Investment Strategy IR Trust

 

 

 

 

By: 

ARES ENHANCED LOAN MANAGEMENT IR, L.P., as Portfolio Manager

 

 

 

 

By: 

Ares Enhanced Loan IR GP, LLC, as its General Partner

 

 

 

 

By: 

Ares Management LLC, as its Manager

 

 

 

 

By:

/s/ Joshua M. Bloomstein

 

 

Name:   Joshua M. Bloomstein

 

 

Title:     Authorized Signatory

 

 

 

 

Ares VR CLO Ltd.

 

 

 

 

By: 

Ares CLO Management VR, L.P., Investment Manager

 

 

 

 

By: 

Ares CLO GP VR, LLC, its General Partner

 

 

 

 

By: 

Ares Management LLC, its Manager

 

 

 

 

By:

/s/ Joshua M. Bloomstein

 

 

Name:    Joshua M. Bloomstein

 

 

Title:      Authorized Signatory

 


--------------------------------------------------------------------------------


 

ARES XI CLO Ltd.

 

 

 

 

By: 

ARES CLO MANAGEMENT XI, L.P.

 

 

 

 

By: 

ARES CLO GP XI, LLC, ITS GENERAL PARTNER

 

 

 

 

By: 

ARES MANAGEMENT LLC, ITS MANAGER

 

 

 

 

By:

/s/ Joshua M. Bloomstein

 

 

Name:    Joshua M. Bloomstein

 

 

Title:      Authorized Signatory

 

 

 

 

Ares VII CLO Ltd.

 

 

 

 

By: 

Ares CLO Management VIII, L.P., Investment Manager

 

 

 

 

By: 

Ares CLO GP VIII, LLC, Its General Partner

 

 

 

 

By: 

Ares Management LLC, its Manager

 

 

 

 

By:

/s/ Joshua M. Bloomstein

 

 

Name:    Joshua M. Bloomstein

 

 

Title:     Authorized Signatory

 

 

 

 

Lenders:

 

 

 

 

Atlas Loan Funding (Hartford), LLC

 

 

 

 

BY: 

Atlas Capital Funding, Ltd.

 

 

 

 

BY: 

Structured Asset Investors, LLC
Its Investment Manager

 

 

 

 

By:

/s/ Diana M. Himes

 

 

Name:  Diana M. Himes

 

 

Title:    Vice President

 


--------------------------------------------------------------------------------


 

Aurum CLO 2002-1 Ltd.

 

 

 

 

By: 

Deutsche Investment Management Americas, Inc. (as successor in interest to
Deutsche Asset Management, Inc.), As Collateral Manager

 

 

 

 

By:

/s/ Eric S. Meyer

 

 

Name:  Eric S. Meyer

 

 

Title:    Director

 

 

 

 

By:

/s/ Phuong T. Le

 

 

Name:   Phuong T. Le

 

 

Title:     Vice President

 

 

 

 

Ballantyne Funding LLC

 

as a Lender

 

 

 

 

By:

/s/ Tara E. Kenny

 

 

Name:   Tara E. Kenny

 

 

Title:     Assistant Vice President

 

 

 

 

Bank of America N.A.

 

 

 

 

By:

/s/ Jennifer Dekeukelaere

 

 

Name:   Jennifer Dekeukelaere

 

 

Title:     Vice President

 

 

 

 

Ballyrock CLO II Limited

 

BALLYROCK Investment Advisors LLC,

 

as Collateral Manager

 

as a Lender

 

 

 

By:

/s/ Lisa B. Rymut

 

 

Name:   Lisa B. Rymut

 

 

Title:     Assistant Treasurer

 


--------------------------------------------------------------------------------


 

Fidelity Advisor Series II:  Fidelity

 

Advisor High Income Fund

 

as a Lender

 

 

 

By:

/s/ Gary Ryan

 

 

Name:   Gary Ryan

 

 

Title:      Assistant Treasurer

 

 

 

 

Fidelity Central Investment Portfolios
LLC: Fidelity High Income Central
Investment Portfolio 1
as a Lender

 

 

 

By:

/s/ Gary Ryan

 

 

Name:   Gary Ryan

 

 

Title:     Assistant Treasurer

 

 

 

 

Fidelity Fixed Income Trust Fidelity
Focused High Income Fund
as a Lender

 

 

 

 

By:

/s/ Gary Ryan

 

 

Name:   Gary Ryan

 

 

Title:      Assistant Treasurer

 

 

 

 

Fidelity Central Investment Portfolios
LLC: Fidelity Specialized High Income
Central Investment Portfolio
as a Lender

 

 

 

 

By:

/s/ Gary Ryan

 

 

Name:   Gary Ryan

 

 

Title:      Assistant Treasurer

 

 

 

 

Fidelity Central Investment Portfolios
LLC:  Fidelity Floating Rate Central
Investment Portfolio
as a Lender

 

 

 

 

By:

/s/ Gary Ryan

 

 

Name:   Gary Ryan

 

 

Title:      Assistant Treasurer

 

 

 

 


--------------------------------------------------------------------------------


 

Variable Insurance Products Fund:  High
Income Portfolio
as a Lender

 

 

 

 

By:

/s/ Gary Ryan

 

 

Name:   Gary Ryan

 

 

Title:      Assistant Treasurer

 

 

 

 

Pyramis High Yield Bond Commingled
Pool Pyramis Global Advisors Trust
Company as trustee for Pyramis High
Yield Bond Commingled Pool
as a Lender

 

 

 

 

By:

/s/ Geoff W. Johnson

 

 

Name:   Geoff W. Johnson

 

 

Title:      Vice President

 

 

 

 

General Motors Trust Bank, National
Association
Pyramis Global Advisors Trust
Company, as Investment Manager Under
Power of Attorney
as a Lender

 

 

 

 

By:

/s/ Geoff W. Johnson

 

 

Name:   Geoff W. Johnson

 

 

Title:      Vice President

 

 

 

 

General Motors Investment Management
Corp
Pyramis Global Advisors Trust
Company, as Investment Manager Under
Power of Attorney
as a Lender

 

 

 

 

By:

/s/ Geoff W. Johnson

 

 

Name:   Geoff W. Johnson

 

 

Title:      Vice President

 


--------------------------------------------------------------------------------


 

Callidus Debt Partners CLO Fund II, Ltd.

 

 

 

 

 

By:    Its Collateral Manager,

 

 

          Callidus Capital Management, LLC

 

 

 

 

By:

/s/ Peter R. Bennitt

 

 

Name:   Peter R. Bennitt

 

 

Title:      Principal

 

 

 

 

Beecher CBNA Loan Funding LLC

 

 

 

By:

/s/ Beata Konopko

 

 

Name:   Beata Konopko

 

 

Title:      Attorney-In-Fact

 

 

 

 

Bushnell CBNA Loan Funding LLC, for itself or as agent for Bushnell CFPI Loan
Funding LLC

 

 

 

 

By:

/s/ Beata Konopko

 

 

Name:   Beata Konopko

 

 

Title:      Attorney-In-Fact

 

 

 

 

Callidus Debt Partners CLO Fund III Ltd.

 

 

 

 

 

By:  Its Collateral Manager,
Callidus Capital Management, LLC

 

 

 

 

By:

/s/ Peter R. Bennitt

 

 

Name:   Peter R. Bennitt

 

 

Title:      Principal

 

 

 

 

Callidus Debt Partners CLO Fund IV Ltd.

 

 

 

 

 

By:  Its Collateral Manager,
Callidus Capital Management, LLC

 

 

 

 

By:

/s/ Peter R. Bennitt

 

 

Name:   Peter R. Bennitt

 

 

Title:      Principal

 

 

 

 


--------------------------------------------------------------------------------


 

Callidus Debt Partners CLO Fund V, Ltd.

 

 

 

 

 

By:  Its Collateral Manager,
Callidus Capital Management, LLC

 

 

 

 

By:

/s/ Peter R. Bennitt

 

 

Name:   Peter R. Bennitt

 

 

Title:      Principal

 

 

 

 

Callidus Debt Partners CLO Fund VI, Ltd.

 

 

 

 

 

By:  Its Collateral Manager,
Callidus Capital Management, LLC

 

 

 

 

By:

/s/ Peter R. Bennitt

 

 

Name:   Peter R. Bennitt

 

 

Title:      Principal

 

 

 

 

CIT Lending Services
as a Lender

 

 

 

 

By:

/s/ Kenneth R. Geiger

 

 

Name:   Kenneth R. Geiger

 

 

Title:     Vice President

 

 

 

 

Confluent 3 Limited

 

 

 

 

By:  Morgan Stanley Investment Management Inc.
as Investment Manger
as a Lender

 

 

 

 

By:

/s/ John Hayes

 

 

Name:   John Hayes

 

 

Title:     Executive Director

 

 

 

 

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH
as a Lender

 

 

 

By:

/s/ Peter Glawe

 

 

Name:   Peter Glawe

 

 

Title:     Vice President

 


--------------------------------------------------------------------------------


 

By:

/s/ Andrew Sherman

 

 

Name:   Andrew Sherman

 

 

Title:     Executive Director

 

 

 

 

CUNA Mutual Life Insurance Company
By:  Deutsche Investment Management Americas, Inc.
(as successor in interest to Deutsche Asset Management, Inc.),  in its Capacity
as Investment Manager

 

 

 

 

By:

/s/ Eric S. Meyer

 

 

Name:   Eric S. Meyer

 

 

Title:     Director

 

 

 

 

By:

/s/ Phuong T. Le

 

 

Name:   Phuong T. Le

 

 

Title:     Vice President

 

 

 

 

Denali Capital LLC, managing member of
DC Funding Partners LLC, portfolio manager for
DENALI CAPITAL CLO IV, LTD., or an affiliate
as a Lender

 

 

 

 

By:

/s/ David P. Dekker

 

 

Name:   David P. Dekker

 

 

Title:     Chief Financial Officer

 

 

 

 

Denali Capital LLC, managing member of
DC Funding Partners LLC, portfolio manager for
DENALI CAPITAL CLO V, LTD., or an affiliate
as a Lender

 

 

 

 

By:

/s/ David P. Dekker

 

 

Name:   David P. Dekker

 

 

Title:     Chief Financial Officer

 

 

 

 

Denali Capital LLC, managing member of
DC Funding Partners LLC, portfolio manager for
DENALI CAPITAL CLO VII, LTD., or an affiliate
as a Lender

 

 

 

 

By:

/s/ David P. Dekker

 

 

Name:   David P. Dekker

 

 

Title:     Chief Financial Officer

 


--------------------------------------------------------------------------------


 

Denali Capital LLC, managing member of
DC Funding Partners LLC, portfolio manager for
DENALI CAPITAL CLO VIII, LTD., or an affiliate
as a Lender

 

 

 

 

By:

/s/ David P. Dekker

 

 

Name:   David P. Dekker

 

 

Title:     Chief Financial Officer

 

 

 

 

EAGLE LOAN TRUST
By:  Stanfield Capital Partners, LLC
as its Collateral Manager
as a Lender

 

 

 

 

By:

/s/ David Frey

 

 

Name:   David Frey

 

 

Title:     Managing Director

 

 

 

 

Flagship CLO III
By:  Deutsche Investment Management Americas, Inc.
(as successor in interest to Deutsche Asset Management, Inc.),
As Collateral Manager

 

 

 

 

By:

/s/ Eric S. Meyer

 

 

Name:   Eric S. Meyer

 

 

Title:     Director

 

 

 

 

By:

/s/ Phuong T. Le

 

 

Name:   Phuong T. Le

 

 

Title:     Vice President

 

 

 

 

Flagship CLO IV
By:  Deutsche Investment Management Americas, Inc.
(as successor in interest to Deutsche Asset Management, Inc.),
As Collateral Manager

 

 

 

By:

/s/ Eric S. Meyer

 

 

Name:   Eric S. Meyer

 

 

Title:     Director

 

 

 

 

By:

/s/ Phuong T. Le

 

 

Name:   Phuong T. Le

 

 

Title:     Vice President

 


--------------------------------------------------------------------------------


 

Flagship CLO V
By:  Deutsche Investment Management Americas, Inc.
(as successor in interest to Deutsche Asset Management, Inc.),
As Collateral Manager

 

 

 

 

By:

/s/ Eric S. Meyer

 

 

Name:   Eric S. Meyer

 

 

Title:     Director

 

 

 

 

By:

/s/ Phuong T. Le

 

 

Name:   Phuong T. Le

 

 

Title:     Vice President

 

 

 

 

Flagship CLO VI
By:  Deutsche Investment Management Americas, Inc.
As Collateral Manager

 

 

 

 

By:

/s/ Eric S. Meyer

 

 

Name:   Eric S. Meyer

 

 

Title:     Director

 

 

 

 

By:

/s/ Phuong T. Le

 

 

Name:   Phuong T. Le

 

 

Title:     Vice President

 

 

 

 

THE FOOTHILL GROUP, INC.

 

 

 

 

By:

/s/ Dennis R. Ascher

 

 

Name:   Dennis R. Ascher

 

 

Title:     SR VP

 

 

 

 

FOOTHILL CLO I Ltd.

 

 

 

 

By: 

The Foothill Group, Inc., as attorney-in-fact

 

 

 

 

By:

/s/ Dennis R. Ascher

 

 

Name:   Dennis R. Ascher

 

 

Title:     SR VP

 


--------------------------------------------------------------------------------


 

Grand Central Asset Trust, ALAD Series
as Lender

 

 

 

 

By:

/s/ Janet Haack

 

 

Name:   Janet Haack

 

 

Title:     As Attorney In Fact

 

 

 

 

General Electric Capital Corporation

 

 

 

 

By:

/s/ Jeffrey A. Skinner

 

 

Name:   Jeffrey A. Skinner

 

 

Title:     Duly Authorized Signatory

 

 

 

 

General Electric Capital Corporation, as Administrator
for GE CFS Loan Holding, 2006-2 LLC as a Lender

 

 

 

 

By:

/s/ Dwayne L. Coker

 

 

Name:   Dwayne L. Coker

 

 

Title:     Duly Authorized Signatory

 

 

 

 

General Electric Capital Corporation, as Administrator
for Merritt CLO Loan Holding LLC as a Lender

 

 

 

 

By:

/s/ Dwayne L. Coker

 

 

Name:   Dwayne L. Coker

 

 

Title:     Duly Authorized Signatory

 

 

 

 

Grand Central Asset Trust, ALAD Series
as a Lender

 

 

 

 

By:

/s/ Janet Haack

 

 

Name:   Janet Haack

 

 

Title:     As Attorney In Fact

 

 

 

 

Harch CLO II Limited

 

 

 

 

By:

/s/ Michael E. Lewitt

 

 

Name:   Michael E. Lewitt

 

 

Title:     Authorized Signatory

 


--------------------------------------------------------------------------------


 

Harch CLO III Limited

 

 

 

 

By:

/s/ Michael E. Lewitt

 

 

Name:   Michael E. Lewitt

 

 

Title:     Authorized Signatory

 

 

 

 

Hartford Institutional Trust, on behalf of its Floating Rate Bank Loan Series

 

 

 

 

 

By:  Hartford Investment Management Company, its Investment Manger

 

 

 

 

By:

/s/ Francisco Bisseu

 

 

Name:   Francisco Bisseu

 

 

Title:     VP

 

 

 

 

The Hartford Mutual Funds, Inc., on behalf of the Hartford Floating Rate Fund by
Hartford Investment Management Company, its sub-advisor, as a lender

 

 

 

 

By:

/s/ Francisco Bisseu

 

 

Name:   Francisco Bisseu

 

 

Title:     VP

 

 

 

 

Landmark II CDO Limited
by Aladdin Capital Management, LLC, as Manager

 

 

 

 

By:

/s/ Thomas E. Bancroft

 

 

Name:   Thomas E. Bancroft

 

 

Title:     Designated Signatory

 

 

 

 

Landmark X CDO Limited
by Aladdin Capital Management, LLC, as Manager

 

 

 

 

By:

/s/ Thomas E. Bancroft

 

 

Name:   Thomas E. Bancroft

 

 

Title:     Designated Signatory

 


--------------------------------------------------------------------------------


 

LaSalle Bank National Association
as Lender

 

 

 

 

By:

/s/ Anthony M. Buehler

 

 

Name:   Anthony M. Buehler

 

 

Title:     First Vice President

 

 

 

 

MAPS CLO Fund II, Ltd.
By:  Its Collateral Manager,
Callidus Capital Management, LLC

 

 

 

 

By:

/s/ Peter R. Bennitt

 

 

Name:   Peter R. Bennitt

 

 

Title:      Principal

 

 

 

 

MORGAN STANLEY PRIME INCOME TRUST

 

 

 

 

By:

/s/ John Hayes

 

 

Name:   John Hayes

 

 

Title:     Executive Director

 

 

 

 

NAVIGATOR CDO 2004, LTD, as a Lender

 

 

 

 

By: 

Antares Asset Management Inc., as Collateral Manager

 

 

 

 

By:

 /s/ John Campos

 

 

Name:   John Campos

 

 

Title:     Authorized Signatory

 

 

 

 

NAVIGATOR CDO 2006, LTD, as a Lender

 

 

 

 

By: 

GE Asset Management Inc., as Collateral Manager

 

 

 

 

By:

 /s/ John Campos

 

 

Name:   John Campos

 

 

Title:     Authorized Signatory

 


--------------------------------------------------------------------------------


 

PANGAEA CLO 2007-1 LTD
as Lender

 

 

 

 

By:

/s/ Michael P. King

 

 

Name:   Michael P. King

 

 

Title:     Senior Managing Director

 

 

 

 

Prospero CLO I B.V.

 

 

 

 

By:

/s/ Eric Hurshman

 

 

Name:   Eric Hurshman

 

 

Title:     Attorney-In-Fact

 

 

 

 

Prospero CLO II B.V.

 

 

 

 

By:

/s/ Eric Hurshman

 

 

Name:   Eric Hurshman

 

 

Title:     Attorney-In-Fact

 

 

 

 

QUALCOMM Global Trading, Inc.
By:  Morgan Stanley Investment Management Inc.
as Investment Manager
as a Lender

 

 

 

 

By:

/s/ John Hayes

 

 

Name:   John Hayes

 

 

Title:     Executive Director

 

 

 

 

Schooner CDO, LTD

 

By:  Deutsche Investment Management Americas, Inc.

 

 

As Interim Collateral Manager

 

 

 

 

By:

/s/ Eric S. Meyer

 

 

Name:   Eric S. Meyer

 

 

Title:     Director

 

 

 

 

By:

/s/ Phuong T. Le

 

 

Name:   Phuong T. Le

 

 

Title:     Vice President

 

 

 

 

Stanfield Amage CLO Ltd.

 


--------------------------------------------------------------------------------


 

By:  Stanfield Capital Partners, LLC
as its Collateral Manager
as a Lender

 

 

 

 

By:

/s/ David Frey

 

 

Name:   David Frey

 

 

Title:     Managing Director

 

 

 

 

Stanfield AZURE CLO, Ltd.
By:  Stanfield Capital Partners, LLC
as its Collateral Manager
as a Lender

 

 

 

 

By:

/s/ David Frey

 

 

Name:   David Frey

 

 

Title:     Managing Director

 

 

 

 

Stanfield Bristol CLO, Ltd.
By:  Stanfield Capital Partners, LLC
as its Collateral Manager
as a Lender

 

 

 

 

By:

/s/ David Frey

 

 

Name:   David Frey

 

 

Title:     Managing Director

 

 

 

 

Stanfield Carrera CLO, Ltld.
By:  Stanfield Capital Partners, LLC
as its Collateral Manager
as a Lender

 

 

 

 

By:

/s/ David Frey

 

 

Name:   David Frey

 

 

Title:     Managing Director

 

 

 

 

Stanfield Daytona CLO, Ltd
By:  Stanfield Capital Partners, LLC
as its Collateral Manager
as a Lender

 

 

 

 

By:

/s/ David Frey

 

 

Name:   David Frey

 

 

Title:     Managing Director

 


--------------------------------------------------------------------------------


 

Stanfield McLaren CLO, Ltd.
By:  Stanfield Capital Partners, LLC
as its Collateral Manager
as a Lender

 

 

 

 

By:

/s/ David Frey

 

 

Name:   David Frey

 

 

Title:     Managing Director

 

 

 

 

Stanfield Modena CLO, Ltd.
By:  Stanfield Capital Partners, LLC
as its Asset Manager
as a Lender

 

 

 

 

By:

/s/ David Frey

 

 

Name:   David Frey

 

 

Title:     Managing Director

 

 

 

 

Stanfield Vantage CLO, Ltd.
By:  Stanfield Capital Partners, LLC
as its Asset Manager
as a Lender

 

 

 

 

By:

/s/ David Frey

 

 

Name:   David Frey

 

 

Title:     Managing Director

 

 

 

 

The Sumitomo Trust and Banking Co, Ltd.
New York Branch
as a Lender

 

 

 

 

By:

/s/ Elizabeth A. Quirk

 

 

Name:   Elizabeth A. Quirk

 

 

Title:     Vice President

 

 

 

 

WB Loan Funding 1, LLC

 

 

 

 

By:

/s/ Diana M. Himes

 

 

Name:   Diana M. Himes

 

 

Title:     Vice President

 


--------------------------------------------------------------------------------


 

Venture III CDO Limited
By its investment advisor,
MJX Asset Management LLC

 

 

 

 

By:

/s/ John J. Wagner

 

 

Name:  John J. Wagner

 

 

Title:    Managing Director

 

 

 

 

Venture IV CDO Limited
By its investment advisor,
MJX Asset Management LLC

 

 

 

 

By:

/s/ John J. Wagner

 

 

Name:  John J. Wagner

 

 

Title:    Managing Director

 

 

 

 

Venture V CDO Limited
By its investment advisor,
MJX Asset Management LLC

 

 

 

 

By:

/s/ John J. Wagner

 

 

Name:  John J. Wagner

 

 

Title:    Managing Director

 

 

 

 

Venture VII CDO Limited
By its investment advisor,
MJX Asset Management LLC

 

 

 

 

By:

/s/ John J. Wagner

 

 

Name:  John J. Wagner

 

 

Title:    Managing Director

 

 

 

 

Venture IX CDO Limited
By its investment advisor,
MJX Asset Management LLC

 

 

 

 

By:

/s/ John J. Wagner

 

 

Name:  John J. Wagner

 

 

Title:    Managing Director

 


--------------------------------------------------------------------------------


 

VAN KAMPEN
SENIOR LOAN FUND
By:  Van Kampen Asset Management
as a Lender

 

 

 

 

By:

/s/ Christina Jamieson

 

 

Name:  Christina Jamieson

 

 

Title:    Managing Director

 

 

 

 

VAN KAMPEN
SENIOR INCOME TRUST
By:  Van Kampen Asset Management
as a Lender

 

 

 

 

By:

/s/ Christina Jamieson

 

 

Name:  Christina Jamieson

 

 

Title:    Managing Director

 


--------------------------------------------------------------------------------


 

ANNEX A

SCHEDULE IV TO THE CREDIT AGREEMENT

CONSOLIDATED EBITDA ADJUSTMENTS

($ in Millions)

 

 

Fiscal 2007

 

Fiscal 2008

 

 

 

Q3

 

Q4

 

Q1

 

Q2

 

Q3

 

Q4

 

Zartic Acquisition Adjustments

 

$2.6

 

$1.6

 

$0.8

 

$0.2

 

$0.1

 

$0.0

 

Transaction Adjustments

 

0.0

 

12.5

 

0.0

 

0.0

 

0.0

 

0.0

 

Nonrecurring Expenses

 

0.0

 

0.0

 

1.6

 

1.9

 

0.5

 

0.1

 

Run Rate Adjustments

 

0.0

 

0.0

 

2.4

 

2.4

 

0.0

 

0.0

 

Other Pro Forma Adjustments

 

0.0

 

0.0

 

(0.4

)

(0.2

)

0.0

 

0.0

 

Total Adjustments

 

$2.6

 

$14.2

 

$4.4

 

$4.3

 

$0.7

 

$0.1

 

 


--------------------------------------------------------------------------------